DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a server configured to receive in claim 1, and a camera controller … configured to provide in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vieville et al. (US 2020/0126150 A1) in view of Amores et al. (US 2018/0052520 A1).

Regarding claim 1, Vieville discloses an information processing apparatus (see 140 in fig. 3A), comprising: a plurality of cameras (see 42 in fig. 3A) to capture images of a store regions of a floor space (see fig. 7), each of the cameras being directed to a corresponding one of the store region of the floor space (e.g. see “images from each camera” in¶ [0060]); a server (see 302 in fig. 3D; e.g. see ¶ [0113]) configured to receive image data from the plurality of cameras and process the received image data; and a communication terminal (see 59 and 66 in fig. 3A; see 214 and 212 if fig. 7) connected to the server, wherein the server is configured to: store data including an identification of each of the cameras in association with an identification of the corresponding one of the store region (see 20 of 10 for region where 200 is in fig. 7), detect a direction a person in a store region the floor space is facing (e.g. see ¶ [0025], [0071]) and a predetermined gesture of the person based on image data (see 26b in fig. 7) received from one of the cameras corresponding to the store region.
Although Vieville discloses determine whether the person has made an attendant request based on gesture (see 106-108 in fig. 5; e.g. see ¶ [0089]); and a length of time the person has continuously made the predetermined gesture (e.g. see ¶ [0089]); and upon 
However, Amores discloses an information processing apparatus wherein gesture service request (see 461 in fig. 4) is based on the detected direction the person is facing (e.g. see ¶ [0042]) and wherein the region is an aisle (see 270 in fig. 3).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Amores teachings of facial direction recognition into Vieville service request recognition for the benefit of reducing false positive in requesting attendant assistant.

Regarding claims 2 and 16, Vieville further discloses wherein the person is a customer (see 200 in fig. 7), the floor space is a selling floor of a store (see fig. 7), the communication terminal is a mobile terminal of a store clerk (see 212-214 in fig. 7), and the notification is voice message identifying the store aisle in which the customer is located (see communication in fig. 7). 

Regarding claims 3 and 17, the references further discloses wherein the predetermined gesture is a raising of a hand (see Amores 461 in fig. 4). 


However, does disclose the limitations for the same reason as the last office acted dated 9/29/20. 

Regarding claims 7 and 19, Vieville further discloses wherein the communication terminal is connected to an intercom system covering the floor space (e.g. see ¶ [0087]). 

Regarding claims 8 and 20, the references discloses wherein intercom system comprises a master terminal and a plurality of mobile terminals for the same reason as the last office acted dated 9/29/20. 


However, taking the combined teachings of the references as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to exploit the different location for a server such as in a backroom adjacent to the floor space as a designer’s choice for the benefit of reducing installation cost.

Regarding claim 10, Vieville further discloses comprising: a camera controller (see 44 in fig. 3A) connected to the plurality of cameras and configured to provide the image data to the server. 

Regarding claim 11, Vieville further discloses wherein the server comprises a processor, a storage device, and an input/output interface (see 44 in fig. 3A). 

Regarding claim 12, Vieville further discloses wherein the communication terminal comprises a display screen visible from the floor space (see 66 in fig. 3A). 

Regarding claim 13, Vieville further discloses wherein at the communication terminal is a handheld communication device (see 212 in fig. 7). 

Regarding claim 14, Vieville further discloses wherein the server is configured to ignore the detection of the predetermined gesture if the detected direction corresponds to the person facing towards a product shelf (see Vieville fig. 7; e.g. see Amores ¶ [0042]). 

.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5 and 7-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485